Conley Byrd, Justice. The trial court upheld the search of appellants’ U-Haul trailer on the basis of consent and sentenced appellants to five years each for violating the Uniform Controlled Substances Act, Acts 1971, No. 590. The issue on this appeal is whether the evidence is sufficiently clear and positive to sustain the State’s contention that appellants consented to the search. The record shows that the burglar alarm went off at the Toll Manufacturing Company, 3700 Shackleford Road, Little Rock, about 4:30 a.m. on August 11, 1976. Two Pulaski County deputy sheriffs answered the burglar alarm. They were let into the plant gate by Terry McGuire, the plant superintendent. After the officers had been unable to find any exterior evidence of a break-in, they took off to investigate appellants who were driving their automobile on a public road some 100 to 200 yards behind the plant on 36th street. Sergeant Rocky Woods testified that he was driving behind the Toll Manufacturing Company’s building when he saw the lights on appellants’ vehicle come on then go off. After some discussion witK Sergeant Ledbetter they jumped back in their cars, and raced around and stopped appellants. Sergeant Woods pulled in front of appellants’ vehicle and Sergeant Ledbetter pulled along the side of appellants’ vehicle for purposes of blocking it. After ordering appellants out of the vehicle and placing them under arrest for burglary, Sergeant Woods nade inquiry as to what was in the trailer. He states that in answer to his question to appellant Moore as to whether Moore cared whether the officer looked in the trailer, that appellant Moore stated: “No, not at all” and handed him the keys to the Slaymaker lock that secured the trailer. In further cross-examination he stated that he and Ledbetter never got out of their cars before taking off to investigate appellants. It was also established that the burglar alarm turned out to be a false alarm. Although Sergeant Woods had consent to search forms in his vehicle, he did not bother to get one signed. Sergeant Woods stated that when he stopped the appellants he had *uvised them to turn the ignition off, remove the keys and get out of the car. Sergeant Ledbetter testified that after he saw the lights on appellants’ vehicle come on, he never saw them go off. He says that when Officer Woods asked if he could look in the trailer, that appellants handed him the keys. He states that appellants wer*: under arrest at the time. On cross-examination lie- admits that he and Sgt. Woods did not know that a burglary had in fact been committed and that all of the officers had answered many false alarms in the past. Their only reason for arresting appellants was a presumption from the burglar alarm. Sgt. Ledbetter was not sure whether appellants had the keys in their hand when Sgt. Woods asked to look in the trailer or whether appellants reached back in the car and took them from the ignition. Robert J. Raley, Sr., plant manager for Toll Manufacturing Company, stated that Officers Woods and Ledbetter had made their periphery search of the outside of the building and were standing on the porch of the office ready to go search the inside of the building when Terry McGuire noticed a car turning around on 36th Street. He suggested to the officers that someone that was involved in the burglary was over there. Terry McGuire, the plant superintendent, testified that he was the first person to call the officers’ attention to the appellants’ car. He says the lights were not blinked off and or or anything like that. The car was in a turn around spot on 36th Street when he saw it. Appellant Moore testified that he was advised by Sgt. Woods that they were under suspicion of burglary, that Sgt. Woods had a right to search the vehicle and that Sgt. Woods demanded the key. Moore says that, at the time, he was outside the car but the car was still running. When Officer Woods told him to give him the key, he replied that he did not have the keys and that Sgt. Woods reached in the car, turned the ignition off and took the key. He states that the officers never asked permission to look in the trailer. Appellant Bonnell says that he was told to stay in front of the car which he obeyed. He could not quite comprehend everything that was said but after hearing the officers making some statement to the effect that they had a right to search, Officer Woods reached in the car and took the keys. We have consistently held that when the State relies upon a consent to make a search the burden is upon the State to show such consent by “clear and positive testimony,” Hock v. State, 259 Ark. 67, 531 S.W. 2d 701 (1976), White v. State, 261 Ark. 23-D, 545 S.W. 2d 641 (1977) and Rodriquez v. State, 262 Ark. 659, 559 S.W. 2d 925 (1978). To permit a consent to search to be shown by any less quantum of proof would permit the fact finder to issue in effect an ex post facto search warrant. Upon the record before us, we hold that the State has not sustained its burden of proof to show that the search of appellants’ U-Haul trailer was with their consent, State v. Osborn, 263 Ark. 554, 566 S.W. 2d 139 (1978). The State to sustain the verdict suggests that the search was proper under the automobile exception set out in Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970). We disagree. Under the facts here, the officers, being informed of nothing more than a mere possibility that a burglary might have been committed, could not have had “reasonable cause to believe that [appellants] had committed a felony.” Without reasonable cause to believe that appellants had committed a felony, the officers had no authority to arrest appellants, Ark. Crim. Proc. Rule 4.1, and consequently, no authority to make a search incident to an arrest, Ark. Crim. Proc. Rule 12.4(b). See also, Sibron v. State of New York, 392 U.S. 40, 88 S. Ct. 1889, 20 L. Ed. 2d 917 (1968). Reversed and remanded. Harris, C.J., and Fogleman, JJ., dissent.